DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
	This Office Action is in response to the remarks and amendments filed on 08/01/2022. The abstract objection has been withdrawn. Claims 1, and 4-5 remain pending for consideration on the merits. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 20170061521 A1).
Regarding claim 1, Lee teaches an Al agent (Fig. 3) comprising: an information receiver configured to receive a purchase history of an article (communication unit 140 that receives characteristics of the goods items and collects a user’s purchase history, paragraph 0021) and determine whether or not a new article for storage in the refrigerator requiring refrigeration or freezing storage exists in the purchase history (a purchase history derived from identification information of a goods item put in the refrigerator through image processing, collect the purchase history, store the purchase history in database, and create a purchase pattern including at least one of product information, paragraphs 0022 and 0023); an information collector (communication unit 140) configured to collect capacity information on the new article for storage in refrigerator (configured to receive at least ones of characteristics of one or more goods items that are able to be stored in the refrigerator and a user's purchasing characteristics, paragraph 0021) and movement path information (controller 170 is configured to create a purchase pattern, purchasing cycle, and purchasing quantity based on the database, and communication unit 140 receives radio signals through 4G methods, pg5 paragraph 0083 and pg2 paragraph 0024) on the new article for storage in refrigerator based on a location (via the controller 170, the communication unit 140 receives signals from 4G, Wi-Fi, Bluetooth, and NFC, pg5 paragraph 0083) of a user having the new article (via the user terminal that sends data to communication unit 140 via 4G, Wi-Fi, and Bluetooth signals. Therefore, the user is able manage their purchase history to possibly purchase items again and use their terminal via a stored application to see those items when making purchases and transmit that information to communication unit 140, as described on pg5 paragraph 0086) when the new article for storage in the refrigerator exists in the purchase history (purchase history derived from identification information of a goods item put in the refrigerator through image processing stores the purchase history in the database, pg2 paragraphs 0022 and 0023); and an agent controller (controller 170) configured to determine an expected arrival time required for (controller 170 may receive delivery information via server of a delivery company that may include information about delivery states of the goods items ordered by the user, pg12 paragraph 0214) the new article for storage in refrigerator from a purchase location of the new article (user's purchasing characteristics may include a general user's purchasing characteristics according to locations such as countries or regions, for example, goods items that a user purchases repeatedly may depend on a country in which he or she resides, pg8 paragraph 0148) to placement in the refrigerator (via display unit 160 that is in front of refrigerator 1 that displays goods via icons, pg12 paragraph 0218)  based on the movement path information (controller 170 can provide a service in which the user may compare prices for a goods item-of-interest between shopping malls to purchase the goods item, as described on pg12 paragraph 0219, thereby simplifying the purchase process for the user) and transmit the movement path information, the capacity information (via image acquiring unit 130 to acquire image information about the inside areas of the storerooms 20 and 30, pg4 paragraph 0069 ) and the expected arrival time information for the new article for storage in refrigerator (via controller 170 may receiving delivery information from the server of a delivery company that may include information about delivery states of the goods items ordered by the user, which can be interpreted to show information such as expected arrival time, pg12 paragraph 0214)
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 4, Lee teaches wherein the movement path information on the new article for storage in the refrigerator (controller 170 is configured to create a purchase pattern, purchasing cycle, and purchasing quantity based on the database, pg2 paragraph 0024) includes location information and movement means information (communication unit 140 receives signals from 4G, Wi-Fi, Bluetooth, and NFC, pg5 paragraph 0083) on a user which is obtained through a user GPS (unit 140 receives data directly from external device on user through a communication network, such as 4G, and Wi-Fi, pg5 paragraph 0085), the user carrying the new article for storage in refrigerator (communication unit 140 may receive information from the user terminal to manage food items that the user has purchased, pg5 paragraph 0086).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20170061521 A1) in view of Cho et al (US 20150330805 A1). 
Regarding claim 5, Lee teaches wherein the agent controller (controller 170) is further configured to: estimate the movement means information on the user (distance of the user is calculated by the proximity sensor, pg1 paragraph 0017) and the expected arrival time (controller is configured to adjust the expected date of purchasing in such a way to maintain the next expected date of purchasing if the goods item arrives before the expected date, pg15 paragraph 0259).
Lee teaches the invention as described above but fails to teach by learning the past movement history information on the user.
However, Cho teaches by learning the past movement history information on the user (a controller consisting of an external device storing the user location history information may collect user location history information during a predetermined period of time by using the computing device 100, which may comprise of a home appliance, pg1 paragraph 0010 and pg8 paragraph 0152 of Cho).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to modify the controller in the teachings of Lee to include learning the past movement history information on the user in view of the teachings of Cho for the profile of user's locations to be generated by machine learning controller regarding collected user location history information.
Further, it is understood, claim 5 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument on page 10 that “Lee does not disclose, teach, or suggest an information collector configured to collect capacity information on the new article for storage in the refrigerator and movement path information on the new article for storage in the refrigerator based on a location of a user having the new article when the new article for storage in the refrigerator exists in the purchase history”, the examiner disagrees. Lee teaches that the via the user terminal that sends data to communication unit 140 via 4G, Wi-Fi, and Bluetooth signals. Therefore, the user is able manage their purchase history to possibly purchase items again and use their terminal via a stored application to see those items when making purchases and transmit that information to communication unit 140. Furthermore, the movement path information is interpreted to define the goods that are stored in the user terminal in which the user can manage, in which the user can purchase again when necessary, and that data received by communication unit 140 via communication networks.  Therefore, the Applicant’s argument is not persuasive and the rejection is maintained. 
In response to Applicant’s argument on page 11 that “Lee also does not disclose, teach, or suggest determining an expected arrival time required for the new article for storage in the refrigerator from a purchase location of the new article to placement in the refrigerator”, the examiner disagrees. Lee teaches that the controller 170 receives delivery information via a server of a delivery company regarding the state of the goods items, which can be interpreted to show information such as expected arrival time. The purchase location of the new article to be storage in the refrigerator can be the users general purchasing characteristics, such as different regions or countries, which can also include various mall locations within each respective region, and the movement path information is attained by controller 170 providing a service in which the user may compare prices for items located in malls for the user to choose which place to purchase from. Therefore, the Applicant’s argument is not persuasive and the rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763